DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/20/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a bag designed to hang from a back roll bar”.  It is unclear if this back roll bar is the same as the previously recited back roll bar (lines 6-7).  For examination purposes, they are assumed to the same back roll bar.  Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al. (US-10,378,234 B1) in view of Fasiska (US-5,176,421).
	Claim 1: Nielsen et al. discloses a cover for a vehicle (specifically an ATV) which can alternatively serve as a shelter positioned off of the vehicle comprising: a) fabric which can be placed off of the vehicle to form a shelter (as seen in FIG. 1), which is connected to a roll bar (101) of the vehicle on a first side of the fabric (via 106); b) one or more tent poles (108) for supporting the cover on a second side of the fabric (as seen in FIG. 1), wherein the cover is utilized as a shelter; and c) a bag (134) designed to hang from a top cross piece roll bar (101), which is of a size to contain the cover and the one or more tent poles (FIG. 3; col, 7, lines 33-37).
	While Neilsen et al. does not teach explicitly teach the fabric as covering the top, doors and side windows of the vehicle, the fabric of Neilsen et al. is configured to cover objects in general since it is made of a pliable material.  Fasiska teaches a cover for a vehicle, comprising: a fabric (6) designed to keep moisture out of the vehicle from all possible entry points (as seen in FIG. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Neilsen et al. to include a fabric cover sized so it would be designed to keep moisture out of the vehicle from all possible entry points, as suggested by Fasiska, so that the fabric cover could be used while the user were in the vehicle to protect from the sun and rain as well as recreating outside of the vehicle, thus expanding its use/functionality.
Furthermore, it is noted that Neilsen et al. teaches the cover can be attached to the vehicle at various attachment points (col. 4, lines 51-67; col. 5, lines 1-4), so it would have been obvious to have the shelter extend from the back/a roll bar located on the back of the vehicle if desired.
	While Neilsen et al. teaches the cover can be made of a selection of many materials, such as cloth, natural or synthetic fabric, canvas or tarpaulin (col. 6, lines 1-3), Neilsen et al. does not explicitly teach ripstop nylon as an option. However, using nylon for the tent/canopy/shelter art is well-known, as exemplified by Fasiska (abstract).  As such, it would have been obvious to make the fabric a ripstop nylon fabric since it has generally been recognized that selection of known materials based on its suitability for the intended use involves only routine skill in the art. In re Leshin, 125 USPQ 416.
	Claim 3: Nielsen et al. discloses the cover as being attached to the bag (members 122 of cover 104 can passed through apertures 136 in bag and then connected to 124, thus attaching the bag and the cover; FIG. 3).
	Claim 4: Nielsen et al. discloses the one or more tent poles as being collapsible (col. 5, lines 12-18).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al. (US-10,378,234 B1) in view of Fasiska (US-5,176,421) as applied to claim 1 above, and further in view of Christensen (US-2005/0087220 A1).
Neilsen et al. is discussed above and teaches the pole(s) to be located at the second end of the fabric cover and that there can be a single pole (col. 5, lines 40-41), but lacks the pole being half-moon shaped.  Christensen teaches a car tent comprising a fabric cover (1) that extends off of a vehicle (2), one tent pole (4) located at the second, distal end of the fabric cover, wherein the tent pole is a half-moon shaped pole (as seen in FIG. 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Neilsen et al. to include a single half-moon shaped tent pole, as suggested by Christensen, to reduce the number of parts necessary to erect the cover, but still providing means to support both sides on the second tent of the tent. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al. (US-10,378,234 B1) in view of Fasiska (US-5,176,421) as applied to claim 1 above, and further in view of Ribbink (GB-869,858 A).
	Neilsen et al. is discussed above and teaches guy lines (110) that may be secured down by a selection of objects, including real-world objects (col. 5, lines 50-58), but does not explicitly teach the guy lines being secured by a sand bags.  Ribbink teaches a changing booth supported by a vehicle comprising a fabric cover (5), tent poles (34) and guy lines (36) secured by sand bags (27).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Neilsen et al. to include sand bags to secure the guy lines, as taught by Ribbink, as a means to secure guy lines on types of terrain which may be too hard to use stakes (rock) and types of terrain where real world objects can’t easily be found (desert).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  It is noted that Applicant argues Nielson does not teach the shelter to be positioned off the back of the vehicle by being attached to the back roll bar of the vehicle.  However, as stated in the rejection above, Neilson does teach that the shelter can be positioned on various parts/sides of the vehicle, and while Neilson does not specifically mention the back of the vehicle, the back of the vehicle would have been an obvious choice since the back of the vehicle also has a roll bar that the cover could be attached to.  As such, the Examiner maintains that the combination of Nielson and Fasiska reads on the claim 1 as it currently stands.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE JACKSON whose telephone number is (571)272-2268. The examiner can normally be reached M-F: 11AM-7PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on (571)272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DNJ/Examiner, Art Unit 3636                                                                                                                                                                                                 


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636